My concurrence in the above opinion is limited to the conclusion that the case should be affirmed upon the authority of Witherspoon v. Staley,156 S.W. 557. The memorandum of the Supreme Court, in refusing the writ of error in that case, discloses that the court expressly approved the holding of this court that the lease was forfeited, and, in effect, that the lease contract required payment of the rental in advance, in order to avoid a forfeiture. Being unable to distinguish, in principle, the facts of the instant case from those in the Witherspoon-Staley Case, upon this point, and in deference to the decision of the Supreme Court, I agree to the conclusion that the lease here was forfeited, and that the case should be affirmed. *Page 314